Citation Nr: 1820916	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative arthritis of the lumbar spine and spondylolisthesis.   


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

The Board has previously remanded this claim in July 2016 and September 2017 for additional development.   

In a January 2014 statement, the Veteran requested that his claim for service connection for ischemic heart disease be reopened.  As this request to reopen has still not been adjudicated, it is again REFERRED to the RO for appropriate action.   

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
In its September 2017 remand directives, the Board requested that the Veteran be afforded a VA examination to obtain an opinion as to the nature and etiology of his low back disability.  The examiner was specifically asked to provide an opinion on whether any diagnosed low back disability, to include degenerative arthritis, had its onset in service or within one year of separation or is otherwise etiologically related to active service.  In providing the opinion, the examiner was requested to consider lay and medical evidence contained in the claims file, including a July 2012 letter from the Veteran's treating physician, Dr. M.C.H., M.D. which attributes the Veteran's low back disability to a slip and fall incident in-service.          

The Veteran underwent a VA examination in December 2017.  The VA examiner diagnosed the Veteran with spondylolisthesis, as confirmed by an x-ray taken at the time of the examination.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  In a sparse rationale, the examiner opined that during service, the Veteran's condition was acute only, and that in the absence of chronicity of care, a nexus to service cannot be established.  Although the examiner considered the lay and buddy statements of record attesting to the slip and fall incident in-service, he did not discuss the July 2012 letter from Dr. M.C.H, nor did he consider the Veteran's reports of constant pain in his low back since the slip and fall incident.  Furthermore, in his opinion, the examiner did not acknowledge or discuss the Veteran's August 2011 diagnosis of degenerative arthritis.  

Given the deficiencies discussed above, the Board is unable to find that substantial compliance with the prior Board remand has been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, the Board must remand this matter to obtain an addendum opinion from the December 2017 examiner that adequately considers the medical evidence of record when providing a well-reasoned opinion on the nature and etiology of the Veteran's low back disability.  See Stegall, 11 Vet. App. at 268.  The opinion must address any low back disabilities diagnosed during the pendency of the appeal, even if not currently present on examination or deemed resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  The opinion must also consider the Veteran's competent and credible reports of experiencing continuous symptoms of pain in his low back since the slip and fall incident in-service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).    

In addition, at the June 2017 video conference hearing, the Veteran reported that he underwent back surgery at Coastal Carolina Hospital in New Bern, North Carolina in 2013 or 2014.  A review of the record does not show that medical records pertaining to his back surgery have been associated with the claims file.  As this evidence may be relevant to the Veteran's claim for service connection, on remand, an attempt to obtain these records should be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to any outstanding private treatment records relevant to the claim on appeal, to include records pertaining to his back surgery at Coastal Carolina Hospital as identified by the Veteran during the June 2017 Board hearing.  After obtaining the necessary authorization from the Veteran, the RO should make reasonable efforts to obtain any outstanding treatment records.

2.  Then, return the claims file to the VA examiner who examined the Veteran in December 2017 (or another examiner if that individual is unavailable) to provide an addendum medical opinion.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner and reviewed in full.  That review must be noted in the report.  Thereafter, the examiner should provide an opinion with respect to the following:

(a)  For any low back disorder(s) identified during the pendency of this appeal, to include degenerative arthritis and spondylolisthesis, is it at least as likely as not (50 percent or greater probability) that the disability had its onset during the Veteran's active duty service or within one year of discharge, or is otherwise etiologically related to his military service.  

In providing this opinion, the examiner must specifically address, and attempt to reconcile, the evidence of record, to include: the August 2011 x-ray showing a diagnosis of degenerative arthritis of the lumbar spine, the July 2012 letter from Dr. M.C.H., M.D., attributing the Veteran's low back disability to a slip and fall incident in-service, and the Veteran's statements attesting to continuity of symptomatology since service.

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

3.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    








	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






